Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1435
                        Lower Tribunal No. 19-3430
                           ________________


          Union Restoration, Inc., a/a/o Aimee Valdes,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      Michele K. Feinzig, P.A., and Michele K. Feinzig (Coral Springs), for
appellant.

     Paul R. Pearcy, P.A., and Maureen G. Pearcy, for appellee.


Before LOGUE, LINDSEY and LOBREE, JJ.

     LOGUE, J.
      Union Restoration, Inc. appeals the grant of final summary judgment

for Citizens Property Insurance Corporation. Union Restoration sued for

insurance benefits that it claimed were assigned to it by the insured. The

record reflects that the written assignment upon which Union Restoration

relied did not assign the insured’s right to the claim at issue. Indeed, Union

Restoration altered the written assignment by changing the date of the

claimed loss, changing the number of the claim several times, and adding

the insured’s initials to the alterations. In these circumstances, we have no

difficultly in upholding the summary judgment for Citizens. Gonzalez v.

Citizens Prop. Ins. Corp., 273 So. 3d 1031 (Fla. 3d DCA 2019); Progressive

Express Ins. Co. v. McGrath Cmty. Chiropractic, 913 So. 2d 1281 (Fla. 2d

DCA 2005).

      Affirmed.




                                      2